Citation Nr: 0802696	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sickle cell 
positive prep.  

2.  Entitlement to service connection for umbilical mass 
hernia.  

3.  Entitlement to service connection for systolic heart 
murmur.  

4.  Entitlement to service connection for hyperpigmented 
area, right lower leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to November 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
sickle cell positive prep, umbilical mass hernia, systolic 
heart murmur, and hyperpigmented area of the right lower leg.  

In June 2007, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

On December 19, 2007, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran that she wanted to withdrawal her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On December 19, 
2007, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran requesting a 
withdrawal of her appeal.  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The appeal as to entitlement to service connection for sickle 
cell positive prep is dismissed.

The appeal as to entitlement to service connection for 
umbilical mass hernia is dismissed.

The appeal as to entitlement to service connection for 
systolic heart murmur is dismissed.

The appeal as to entitlement to service connection for a 
hyperpigmented area, right lower leg is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


